Case 3:15-cr-01194-JLS Document 121 Filed 09/21/21 PageID.335 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,               CASE NO.: 15cr1194-JLS
12                     Plaintiff,            Hon. Janis L. Sammartino
13         v.                                ORDER TO ALLOW U.S. PROBATION
                                             TO FORWARD ANY SEX OFFENDER
14   ROBERT ALLEN FESTA,                     TREATMENT RECORDS OR RISK
                                             ASSESSMENTS TO THE SAN DIEGO
15                     Defendant.            REGIONAL CENTER
16
17         Motion Having Been Entered and Good Cause appearing, IT IS HEREBY
18   ORDERED that the United States Probation Office forward any sex offender
19   treatment records or risk assessments to the San Diego Regional Center.
20         SO ORDERED.
21   Dated: September 21, 2021
22
23
24
25
26
27
28
